Title: To Thomas Jefferson from Archibald Stuart, 25 March 1826
From: Stuart, Archibald
To: Jefferson, Thomas


Dear Sir
Staunton
25th March 1826
If the Visiters of the University are not in Treaty with any Person to supply the vacancy in the Law department occasioned by the death of our Friend Mr Gilmer I take the liberty of Calling their attention to genl Baldwin of this place—He is about 36 years of Age has had as good an Education as our state afforded, & since the removal of Mr Johnson is unquestionably at the head of the bar in this Valley & would make a distinguished figure at any bar in The state—He has a sound head writes Elegantly & speaks with fluency: To firmness & decision of Character he unites an excellent Temper; He understands well the Character of our youth & I feel Confident that his manners, his great prudence, & uniformity of deportment, would render him important in the government of the Institution—While Busness in the courts was suspended during the late war he spent his Time in the Army & altho a most rigid disciplinarian retired from it the most popular man of his grade; This influence tho no courtes he still retains & at this Time can command any thing in the gift of the People of his District—I should certainly long since have mentioned him to you but supposed he had views of a Political nature incompatible with such an appointment. In a late conversation With him however I found I was mistaken, & I have now reason to believe he would accept the appointment if offered to him—The conversation with Genl B. on this subject was Introduced by me; he has never been known to solicit an Office.In advocating his Election I am governed by a sincere wish for the prosperity of the Institution on The destinies of which so much depends &  in the direction of which I should calculate largely upon his agency—Genl B. came from Williamsburg to this place shortly after he graduated, & altho his father like many of his Brethren of the revolutionary Army was a high Toned Federalist, he has always been in the republican Ranks perfectly Orthodox in all the fundamental Articles of our Political CreedMr Johnson one of your body I trust will Concur with me in the Opinion which I have given—I am truly delighted to learn your health is so far restored as to enable you once more to exercise on horse back, as there is nothing I more devoutly pray for than your health & happiness—Archd Stuart